DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given by Kory Kotrba on June 02, 2022 over the phone.
The claim 1 has been amended as follows:
1.	(Currently Amended) A printing device comprising:
a sensor;
a drive system to drive a media along a media path from a media source to an output region;
an image rendering sub-system; and	
a controller to:
detect, using the sensor, an alignment of the media including first media of a first output job and second media of a second output job that are successive output jobs;
cause the drive system to: 
skew the first media to a predefined media offset position in a sequence of multiple possible predefined media offset positions including a leftward media offset position that is a number of non-zero degrees leftward of a media path axis and a rightward media offset position that is a number of non-zero degrees rightward of the media path axis as the first media is driven to the image rendering sub-system, and 
skew the second media to an alternative predefined media offset position that is the next predefined media offset position in the sequence as the second media is driven to the image rendering sub-system; and
cause the image rendering sub-system to: 
orient a first output image formed on the first media based on the predefined media offset position, and 
orient a second output image formed on the second media based on the alternative predefined media offset position; and
output at the output region: 
the first media, with the first output image, at 
the second media, with the second output image, at the alternative predefined media offset position.

The claim 8 has been amended as follows:

8.	(Currently Amended) A method for offsetting media, the method comprising: 
detecting, using a sensor, an alignment of a media that is received and driven along a media path, the media path extending from a media source to an output region, wherein the media includes first media of a first output job and second media of a second output job that are successive output jobs;
causing a drive system to skew: 
the first media to a predefined media offset position included in a sequence of multiple possible predefined media offset positions including a leftward media offset position that is a number of non-zero degrees leftward of a media path axis and a rightward media offset position that is a number of non-zero degrees rightward of the media path axis as the media is driven to an image rendering sub-system, and
the second media to an alternative predefined media offset position that is the next predefined media offset position included in the sequence as the second media is driven to the image rendering sub-system; and
causing the image rendering sub-system to: 
orient a first output image that is formed on the first media based on the predefined media offset position, and
orient a second output image formed on the second media based on the alternative predefined media offset position; and
wherein the drive system is to output: 
the first media, with the output image, to have the predefined media offset position at the output region, and
	the second media, with the second output image, to have the alternative predefined media offset position at the output region. 

The claim 15 has been amended as follows:

15.	(Currently Amended) A controller for a printing device, the controller comprising:
	a processor; and
a memory to store a set of instructions;
	wherein the processor accesses the set of instructions from the memory to:
detect, using a sensor, an alignment of a media as the media is received and driven, by a drive system, along a media path, wherein the media includes first media of a first output job and second media of a second output job that are successive output jobs;
responsive to a setting, control a skew that is applied to the media by the drive system as the media is driven along the media path, the skew causing: 
the first media to have a predefined media offset position included in a sequence of multiple possible predefined media offset positions including a leftward media offset position that is a number of non-zero degrees leftward of a media path axis and a rightward media offset position that is a number of non-zero degrees rightward of the media path axis as the media is received by an image rendering sub-system of the printing device, and
the second media to have an alternative predefined media offset position that is the next predefined media offset position in the sequence; and
cause the image rendering sub-system to: 
orient a first output image formed on the first media of the first output job based on the predefined media offset position, and 
orient a second output image formed on the second media based on the alternative predefined media offset position. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive system” and “a controller” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The drive system in claim 1 is read as the item 110 shown in Fig.2A and Fig.2B (paragraph 18) and the controller is read as the item 140 shown in Fig.4 have a processor and a memory.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Claim Rejections - 35 USC § 103 for claims 19-24 and 26-27 has withdrawn with respect to the arguments received on April 18, 2022. Claim Rejections - 35 USC § 102 (a)(1) for claims 1-3, 8-10 and 15-18 has withdrawn with respect to the arguments received on April 18, 2022. 

Allowable Subject Matter
Claims 1-3, 8-10, 15-18, 20, 22 and 24 are allowed.
     The closest prior art, namely, Tanigami’881 (US 2018/0050881), Yamane’586 (US 2019/0315586) and Nuggehalli’774 (US 2013/0063774) fails to teach “skew the first media to a predefined media offset position in a sequence of multiple possible predefined media offset positions including a leftward media offset position that is a number of non-zero degrees leftward of a media path axis and a rightward media offset position that is a number of non-zero degrees rightward of the media path axis as the first media is driven to the image rendering sub-system” along with all the other limitations as required by independent claim 1.
     The closest prior art, namely, Tanigami’881 (US 2018/0050881), Yamane’586 (US 2019/0315586) and Nuggehalli’774 (US 2013/0063774) fails to teach “causing a drive system to skew: the first media to a predefined media offset position included in a sequence of multiple possible predefined media offset positions including a leftward media offset position that is a number of non-zero degrees leftward of a media path axis and a rightward media offset position that is a number of non-zero degrees rightward of the media path axis as the media is driven to an image rendering sub-system” along with all the other limitations as required by independent claim 8.
     The closest prior art, namely, Tanigami’881 (US 2018/0050881), Yamane’586 (US 2019/0315586) and Nuggehalli’774 (US 2013/0063774) fails to teach “the first media to have a predefined media offset position included in a sequence of multiple possible predefined media offset positions including a leftward media offset position that is a number of non-zero degrees leftward of a media path axis and a rightward media offset position that is a number of non-zero degrees rightward of the media path axis as the media is received by an image rendering sub-system of the printing device” along with all the other limitations as required by independent claim 15.
     Any comment considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674